Title: To Benjamin Franklin from Dumas, 18 February 1780
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur
Lahaie 18e. Fevr. 1780
J’ai à répondre à l’honorée vôtre du 27e. Janv. Nous ne savons encore au juste ce que les Etats-Genx. résoudront quant à l’affaire de leur convoi saisi. Pour un si grand affront, voilà bien de la lenteur.
J’apprends avec plaisir, de Mr. Jones lui-même, son arrivée à la Corogne le 16e. Janv. J’espere qu’il a fait quelque bonne prise, quoiqu’il ne m’en dise rien. J’espere aussi que la frégatte l’Aurore & Mr. Gerard vous ont donné des nouvelles consolantes de la Confederacy, &c.
Vous verrez, Monsieur, par les feuilles ci-jointes, que je n’ai point perdu de temps pour l’insertion de la Lettre du Congrès, dont vous ne m’avez pas envoyé l’original, comme vous le pensiez.
537 are 732, 27. long since between 873. 64. LXOWP. How sincerely? 491. him 854–388. 475. 470. 601. I.
Quant aux informations que l’on m’a souvent données contre certaines personnes à 68. il s’en faut beaucoup que je vous les aie toutes communiquées, précisément parceque je craignois (comme vous) qu’elles ne fussent apocryphes, quand je n’avois pour garant que la parole du délateur. Mais la livraison des armes, dont on m’a parlé, s’accordoit avec ce que celui que vous connoissez m’avoit dit lui-même il y a longtemps, d’avoir fait une telle Livraison. Il faut donc, puisque vous n’en savez rien, qu’ils l’aient faite indirectement, sous un autre nom, ou à d’autres Américains.
Je crois devoir, Monsieur, vous fournir copie ci-jointe du Compte du Commissaire de la Marine de France à Amsterdam, à la charge de l’Escadre de Mr. J—— montant à environ 4000 Livres de France.
876. is so much 884. 787. 618. 880. 41. that I 879. 470. 112. 884. 787. 602. 873. 612. alone 498. 884. 153. 463. 610. a 337. 697. 184. 830. here 909. 291. names 322. 573. 2000 Livres.
Je suis toujours avec le plus respectueux attachement, Monsieur Votre très humble & très obéissant serviteur
Dumas
Passy à S. E. Mr. Franklin Esqr.
 Addressed: à Son Excellence / Monsieur Franklin, Esqr. / Min. Plenipe. des Etats unis / Passy./.
Notation: Dumas, la haie Feb. 18. 80
